Citation Nr: 1019147	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  02-17 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an initial compensable rating prior to 
December 5, 2009, and to an initial rating greater than 
10 percent thereafter, for gastroesophageal reflux disease 
(GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1978 to August 
2000. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Veteran appealed that decision, 
and the case was referred to the Board for appellate review.  

In September 2004, February 2007 and October 2009, the Board 
remanded the Veteran's appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  A review of the claims file shows that there 
has been substantial compliance with the Board's remand 
directives.

The Board observes that in a December 2009 rating decision, 
the RO assigned a rating of 10 percent for the Veteran's 
service-connected GERD effective December 5, 2009.  Because 
the initial rating assigned to the Veteran's service-
connected GERD is not the maximum rating available for this 
disability, this claim remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993). 

As indicated in the Board's October 2009 remand, the issue of 
service connection for osteopenia/osteoporosis as either a 
system condition or as affecting multiple (or all) bones and 
joints not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this claim and it is referred again to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to December 5, 2009, the medical evidence of record 
does not demonstrate Veteran's GERD was manifested by two or 
more of the following symptoms associated with epigastric 
distress: dysphagia, pyrosis, regurgitation, or substernal or 
arm or shoulder pain.  

2.  The Veteran's GERD currently is not manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation, accompanied by substernal or arm 
or shoulder pain such that these symptoms are productive of a 
considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to 
December 5, 2009, and for an initial rating greater than 
10 percent thereafter, for GERD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.114, Diagnostic Code (DC) 7399-7346 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated October 2000, 
September 2004, March 2007 and October 2009.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The appeal for higher 
initial ratings originates, however, from the grant of 
service connection for that disability.  Consequently, 
Vazquez-Flores is inapplicable.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal and has not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in 
the adjudication of his appeal.  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the Veteran's 
appeal.

The Veteran contends that the evaluations assigned for his 
service-connected GERD do not accurately reflect the severity 
of that condition.  The Veteran specifically contends that he 
experiences pyrosis, regurgitation and substernal and 
shoulder pain on a regular basis.  He also contends that he 
has dysphagia and shortness of breath on occasion as 
subsequent symptoms to severe pyrosis and regurgitation.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

VA regulations provide that there are diseases of the 
digestive system, particularly within the abdomen which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated under the instruction 
under the title "Diseases of the Digestive System," do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
related to pyramiding as outlined in 38 C.F.R. § 4.14.  See 
38 C.F.R. § 4.113 (2009).  Ratings under DC's 7301 to 7329, 
inclusive, 7331, 7342 and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's service-connected GERD currently is rated as 10 
percent disabling under 38 C.F.R. § 4.114, DC 7346.  Under 
this DC, symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health 
warrants a 60 percent evaluation.  A 30 percent evaluation is 
warranted where there is persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Finally, a 10 percent 
evaluation is warranted with two or more of the symptoms for 
the 30 percent evaluation of less severity.  38 C.F.R. 
§ 4.114, DC 7346 (2008). 

The relevant evidence of record in this case consists of 
service treatment records, private treatment records, VA 
treatment records, VA examination reports and statements from 
the Veteran, and the Board notes that there are two separate 
rating periods on appeal: first, the Veteran's noncompensable 
rating assigned from September 1, 2000; and second, the 10 
percent evaluation assigned from December 5, 2009.  

The Veteran's service treatment records show that the Veteran 
first complained of gastric problems in March 1988, at which 
time an upper gastrointestinal series was performed and he 
was diagnosed with mild esophagitis and mild inflammatory 
changes involving duodenal bulb without evidence of ulcer.  
The Veteran was put on medication.  In June 1989 the Veteran 
was again seen for gastric symptoms.  He reported that he had 
stopped taking his medication because it was bothering him.  
He was given a prescription for a different medication.  

Following service, the Veteran was afforded a VA examination 
in January 2001.  During that examination the Veteran denied 
dysphagia for solids and liquids.  He reported eating early 
in the day and not after 6 PM.  He reported no history of 
hematemesis or melena and no nausea, vomiting or weight loss.  
He did report having regurgitation which he was treating with 
nonprescription antacids.  Physical examination revealed that 
the Veteran's abdomen was soft, nontender and nondistended.  
The examiner's diagnosis was gastroesophageal reflux disease.

As indicated above, the Board remanded the Veteran's claim in 
September 2004 for an additional examination.  The Veteran 
failed to report for the scheduled examination.  The Board 
again remanded the claim in February 2007 in order to give 
the Veteran another opportunity to report for a VA 
examination and give the RO an opportunity to obtain the 
Veteran's private treatment records.

The Veteran underwent a second VA examination for 
gastroesophageal reflux disease in April 2009.  During that 
examination the Veteran stated that he took nonprescription 
antacids nightly prior to going to bed.  He indicated that he 
has never had a gastric ulcer and has never had an upper 
endoscopy.  The Veteran's reported symptoms were pain and 
heartburn nearly everyday and worse with certain foods.  
There was no history of hospitalization due to the condition, 
trauma to the digestive system, neoplasm or a hernia related 
to the condition.  Physical findings included a mild 
epigastric tenderness with normal findings otherwise.  The 
examiner indicated that there was no significant effect on 
usual occupation and only mild effects on exercise, sports 
and feeding.  

Private treatment records also were obtained.  These records 
are dated from December 2005 to July 2008, and indicate that 
the Veteran was being treated for gastroesophageal reflux 
disease.  The treatment records from December 2005 indicate 
that Veteran reported constant severe epigastric discomfort 
which he described as aching and boring.  Acid reflux 
symptoms and heartburn were noted, but the Veteran was 
negative for melena or vomiting.  Records from February 2006 
indicate similar findings.  The Veteran was determined to be 
negative for abdominal pain, anorexia, abdominal bloating, 
dysphagia, constipation, diarrhea, heartburn, hemorrhoids or 
nausea.  It was recommended that the Veteran discontinue or 
limit his use of alcohol, elevate the head of his bead, lose 
weight and avoid eating three to four hours prior to bed.  
Followup records from April 2006 indicate that the Veteran 
was positive for acid reflux symptoms.  Subsequent treatment 
records from May 2006 to July 2008 indicate that the Veteran 
was negative for heartburn, but assessments from those 
records consistently include gastroesophageal reflux disease.  

In October 2009 the Board again remanded the Veteran's claim 
for further development.  In accordance with this remand, a 
VA examination was performed in December 2009.  During the 
examination the Veteran stated that he currently took large 
doses of nonprescription antacids to combat his heartburn 
symptoms.  After reviewing the claims file, the examiner 
stated that the Veteran has not lost any work due to his 
gastroesophageal reflux disease.  He indicated that the 
Veteran was experiencing stomach pain and stated that there 
was a mild impact on traveling and a severe impact on 
feeding.  The examiner stated that the Veteran reported chest 
pain, regurgitation, persistent epigastric distress, 
dysphagia, pyrosis, substernal chest pain and scapular pain 
on the left.  The Veteran also claimed that he had lost 15 
pounds over the past two years after changing his eating 
habits.  The examiner stated that the Veteran had significant 
gastroesophageal reflux disease.

After a careful and sympathetic review of the evidence, the 
Board concludes that the noncompensable rating assigned for 
the Veteran's service-connected GERD from September 1, 2000, 
was proper.  A noncompensable rating is assigned unless there 
are two or more of the following symptoms associated with 
epigastric distress: dysphagia, pyrosis, regurgitation, or 
substernal or arm or shoulder pain.  Prior to the December 
2009 VA examination there is no medical evidence of record 
indicating that the Veteran was experiencing at least such 
symptoms.  Both the VA examination reports and the private 
treatment records submitted by the Veteran indicate that he 
was experiencing epigastric pain, but they also state that he 
was negative for abdominal pain, anorexia, abdominal 
bloating, dysphagia, constipation, diarrhea, heartburn, 
hemorrhoids, nausea and vomiting.

Furthermore, the Board finds that the rating of 10 percent 
effective for the Veteran's service-connected GERD effective 
December 5, 2009, also was assigned properly.  The December 
2009 VA examiner noted that the Veteran reported symptoms 
consistent with chest pain, vomiting and regurgitation, 
persistent epigastric distress, dysphagia, pyrosis, 
substernal chest pain and scapular pain on the left.  Based 
on those findings, a 10 percent rating is warranted.  The 
Board also finds that the Veteran's GERD does not meet, and 
has never met, the criteria necessary for the next higher 
rating of 30 percent.  In this regard, the evidence of 
record, including VA examination reports, indicates that the 
Veteran's GERD has been manifested by dysphagia, pyrosis, 
regurgitation and substernal pain, but not to the extent that 
these symptoms could be considered productive of considerable 
impairment of health.  In summary, the Board finds that the 
criteria for an initial compensable rating prior to 
December 5, 2009, and for an initial rating greater than 
10 percent thereafter, for GERD are not met.

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected GERD.  However, no higher or separate 
evaluation is warranted under any of these diagnostic codes. 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected GERD.  
38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 Vet. App. 
242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected GERD are not inadequate in this 
case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
service-connected GERD.  Moreover, the evidence does not 
demonstrate other related factors such as marked interference 
with employment and frequent hospitalization.  The VA 
examiner concluded in April 2009 that the Veteran's GERD had 
no significant effect on his usual occupation.  No history of 
hospitalization for treatment of service-connected GERD was 
noted at this examination as well.  In light of the above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating prior to 
December 5, 2009, and to an initial rating greater than 
10 percent thereafter, for GERD is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


